Filed Pursuant to Rule 424(b)(2) Registration No. 333-171806 Pricing Supplement W15 (to Prospectus and Prospectus Supplement each dated January 28, 2011) Royal Bank of Canada Growth Securities With Contingent Downside Protection Linked to the Dow Jones Industrial AverageSM, due April 4, 2016 Single Observation Knock-In This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of securities. The securities are issued by Royal Bank of Canada (Royal Bank of Canada or the Issuer), and are Senior Medium-Term Notes of the Issuer, as described in the prospectus supplement and prospectus each dated January 28, 2011. Agent: Wells Fargo Securities, LLC. The agent may make sales through its affiliates or selling agents. Principal Amount: Each security will have a principal amount of $1,000.00. Each security will be offered at an initial public offering price of $1,000.00. The securities are not principal protected. Valuation Date: March 28, 2016, subject to postponement as described below. Maturity Date: April 4, 2016, subject to postponement as described below. Trade Date: September 28, 2011 Original Issue Date: October 3, 2011 Interest: We will not pay you interest during the term of the securities. Index:: The return on the securities is linked to the performance of theDow Jones Industrial AverageSM, which we refer to as the Index. Payment at Maturity: The amount you receive at maturity, for each security you own, will depend upon the change in the level of the Index based on the final Index level relative to the initial Index level (calculated as described in this pricing supplement) and on whether a knock-in event occurs on the valuation date. If the final Index level is greater than the initial Index level, the maturity payment amount per security will equal the issue price of $1,000.00 per security plus an upside payment equal to the percentage increase in the level of the Index times $1,000.00 multiplied by the Participation Rate. If the final Index level is equal to or less than the initial Index level, the maturity payment amount per security will equal the issue price of $1,000.00, unless a knock-in event occurs on the valuation date. If the final Index level is less than the initial Index level and a knock-in event occurs on the valuation date, the maturity payment amount per security will equal the issue price of $1,000.00 times the relative return of the Index, as measured by the final Index level divided by the initial Index level, and you will lose some or all of your principal. Initial Index Level: 11,010.90, which is the closing level of the Index on the trade date. Final Index Level The closing level of the Index on the valuation date. Participation Rate: 120% Knock-In Event: A knock-in event will occur if the closing level of the Index on the valuation date (i.e., the final Index level) is equal to or less than the knock-in level, which is 6,606.54 (40.00% below the initial Index level). Listing: The securities will not be listed on any securities exchange. CUSIP Number: 78008TTG9 The securities will be debt obligations of Royal Bank of Canada. No other company or entity will be responsible for payments under the securities or liable to holders of the securities in the event Royal Bank of Canada defaults under the securities.The securities will not be issued by or guaranteed by Wells Fargo Securities, LLC or any of its affiliates.Neither Wells Fargo Securities, LLC nor any of its affiliates will have any liability to purchasers of the securities in the event Royal Bank of Canada defaults on the securities. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. For a detailed description of the terms of the securities, see “Summary Information” beginning on pagePS-2 and “Specific Terms of the Securities” beginning on pagePS-15. Defined terms used in this cover page are defined in “Specific Terms of the Securities.” Investing in the securities involves risks. See “Risk Factors” beginning on pagePS-10. Per Security Total Public Offering Price Underwriting Discount and Commission (1) Proceeds to Royal Bank of Canada (1) In addition to the underwriting discount and commissions, the public offering price specified above includes structuring and development costs received by Wells Fargo Securities, LLC. The underwriting discount and commissions and the structuring and development costs total $42.60 per $1,000.00 principal amount of the securities. See “Use of Proceeds and Hedging” and “Supplemental Plan of Distribution” in this pricing supplement for further information regarding how we may hedge our obligations under the securities. Capitalized terms used in this pricing supplement without definition have the meanings given to them in the accompanying prospectus supplement and prospectus. None of the Securities and Exchange Commission (SEC), any state securities commission or any other regulatory body has approved or disapproved of the securities or passed upon the adequacy or accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. Wells Fargo Securities The date of this pricing supplement is September 28, 2011 SUMMARY INFORMATION This summary includes questions and answers that highlight selected information from this pricing supplement and the accompanying prospectus supplement and prospectus to help you understand the Growth Securities with Contingent Downside Protection Linked to the Dow Jones Industrial AverageSM, due April 4, 2016 (the securities). You should carefully read this pricing supplement and the accompanying prospectus supplement and prospectus to fully understand the terms of the securities and the tax and other considerations relating to the securities. You should carefully review the section “Risk Factors” in this pricing supplement and the accompanying prospectus supplement and prospectus, which highlight certain risks associated with an investment in the securities, to determine whether an investment in the securities is appropriate for you. Unless otherwise mentioned or unless the context requires otherwise, all references in this pricing supplement to “Royal Bank of Canada”, “we”, “us” and “our” or similar references mean Royal Bank of Canada. What are the securities? The securities offered by this pricing supplement will be issued by Royal Bank of Canada and will mature on April 4, 2016. The return on the securities will be linked to the performance of the Dow Jones Industrial AverageSM, which we refer to as the Index. The securities will not bear interest and no other payments will be made until maturity. As discussed in the accompanying prospectus supplement, the securities are debt securities and are part of a series of debt securities entitled “Senior Global Medium-Term Notes, Series E” that Royal Bank of Canada may issue from time to time. The securities will rank equally with all other unsecured and unsubordinated debt of Royal Bank of Canada. For more details, see “Specific Terms of the Securities” beginning on page PS-15. Each security will have a principal amount of $1,000.00. Each security will be offered at an initial public offering price of $1,000. You may transfer only whole securities. Royal Bank of Canada will issue the securities in the form of a master global certificate, which is held by The Depository Trust Company, also known as DTC, or its nominee. Direct and indirect participants in DTC will record your ownership of the securities. Are the securities principal protected? No, the securities do not guarantee any return of principal at maturity.If the final Index level is less than the initial Index level and a knock-in event occurs on the valuation date (i.e., the final Index level is equal to or less than the knock-in level), the amount you will receive at maturity will equal the issue price of $1,000.00 per security times the relative return of the Index, as measured by the final Index level divided by the initial Index level, and will be at least 40.00% less than the principal amount of the securities. Accordingly, if the level of the Index declines in this manner, you will lose some or all of your principal. What will I receive upon maturity of the securities? At maturity, for each security you own, you will receive a cash payment equal to the maturity payment amount. The maturity payment amount to which you will be entitled depends on the percentage change in the level of the Index calculated based on the final Index level (as defined below) relative to the initial Index level (as defined below) and on whether a knock-in event occurs on the valuation date. The maturity payment amount for each security will be determined by the calculation agent as described below: · If the final Index level is greater than the initial Index level, the maturity payment amount per security will equal the issue price of $1,000.00 per security plus the Upside Payment. The Upside Payment is equal to the Index percentage increase times $1,000.00 times the Participation Rate of120%. The Index percentage increase is equal to the percentage increase in the level of the Index from the initial Index level to the final Index level, and can be expressed by the following formula: (final Index level–initial Index level) initial Index level PS-2 · If the final Index level is equal to or less than the initial Index level, the maturity payment amount per security will equal the issue price of $1,000.00, unless a knock-in event occurs on the valuation date. · If the final Index level is less than the initial Index level and a knock-in event occurs on the valuation date, the maturity payment amount per security will equal: $1,000.00 Í the relative return of the Index If the final Index level is less than the initial Index level and a knock-in event occurs on the valuation date (i.e., the final Index level is equal to or less than the knock-in level), the amount you will receive at maturity will be equal to the issue price of $1,000.00 per security times the relative return of the Index, and will be at least 40.00% less than the principal amount of the securities. If the final Index level is zero, the maturity payment amount will be $0.00 per security and you will lose all of your principal. The relative return of the Index equals the final Index level divided by the initial Index level. The initial Index level is 11,010.90, which is the closing level of the Index on the trade date. The final Index level will be determined by the calculation agent and will be the closing level of the Index on the valuation date. A knock-in event will occur if the closing level of the Index on the valuation date (i.e., the final Index level) is equal to or less than the knock-in level. The knock-in level is 6,606.54, which is 40.00% below the initial Index level. The valuation date is March 28, 2016. However, if that day occurs on a day that is not a trading day (as defined on page PS-20) or on a day on which the calculation agent has determined that a market disruption event (as defined under “Specific Terms of the Securities—Market Disruption Event” below) has occurred or is continuing, then the valuation date will be postponed until the next succeeding trading day on which the calculation agent determines that a market disruption event does not occur or is not continuing; provided that in no event will the valuation date be postponed by more than five trading days.If the valuation date is postponed, then the maturity date of the securities will be postponed by an equal number of business days. The maturity date will be a business day.In the event the maturity date would otherwise be a date that is not a business day, the maturity date will be postponed to the next succeeding date that is a business day and no interest shall accrue or be payable as a result of the postponement. The closing level on any trading day will equal the closing level of the Index or any successor index (as defined under “Specific Terms of the Securities — Discontinuation of the Index; Adjustments to the Index” below) published by the Index Sponsor (as defined below) or any successor index sponsor at the regular weekday close of trading on that trading day. In certain circumstances, the closing level will be based on the alternate calculation of the Index described under “Specific Terms of the Securities — Discontinuation of the Index; Adjustments to the Index” below. If the final Index level is equal to or less than the initial Index level, the payment at maturity per security will equal the issue price of $1,000.00, unless a knock-in event has occurred.However, if a knock-in event has occurred, the amount you will receive at maturity will be at least 40.00% less than the principal amount of the securities. Accordingly, if the level of the Index decreases in this manner, you will lose some or all of your principal.If the final Index level is zero, the maturity payment amount will be zero and you will lose all of your principal. PS-3 Hypothetical Examples Set forth below are three hypothetical examples of the calculation of the maturity payment amount based on hypothetical final Index level values and the following terms of the securities (the numbers appearing in the examples below have been rounded for ease of analysis): Initial Index level: 11,010.90 Knock-in level: 6,606.54 Participation Rate:120.00% Example 1—The hypothetical final Index level is 50.00% of the initial Index level and, consequently, a knock-in event occurs on the valuation date: Hypothetical final Index level: 5,505.45 Maturity payment amount (per security) $1,000.00 Í the relative return of the Index $1,000.00 Í ( 5,505.45 ) $500.00 Since the hypothetical final Index level is less than the initial Index level and a knock-in event has occurred on the valuation date, the amount you will receive at maturity will be equal to the issue price of $1,000.00 per security times the relative return of the Index, and you would lose some of your principal in proportion to the percentage decline in the Index level. Since the Index level declined by 50.00% from the initial Index level to the hypothetical final Index level, your total cash payment at maturity would be $500.00 per security, representing a 50.00% loss of the principal amount of your securities. Example 2—The hypothetical final Index level is 80.00% of the initial Index level and, consequently, a knock-in event does not occur on the valuation date: Hypothetical final Index level: 8,808.72 Since the hypothetical final Index level is less than the initial Index level and a knock-in event has not occurred on the valuation date, the maturity payment amount per security will equal the principal amount of $1,000.00. Example 3—The hypothetical final Index level is 105.00% of the initial Index level: Hypothetical final Index level: 11,561.45 Upside Payment Index percentage increase × $1,000.00 x Participation Rate. ( 11,561.45- 11,010.90 ) Í $1,000.00Í 120% $60.00 Maturity payment amount (per security) $1,000.00 + Upside Payment $1,000.00+ $1,060.00 Since the hypothetical final Index level is greater than the initial Index level, you would receive the principal amount of $1,000.00 plus the amount of the percentage change in the level of the Index times $1,000.00, multiplied by the Participation Rate of 120.00%. Your total cash payment at maturity would be $1,060.00 per security, representing a 6.00% total return. PS-4 Hypothetical Returns The following table is based on the Participation Rate of 120.00%, the initial Index level of 11,010.90 and a range of hypothetical final Index levels and illustrates: · the hypothetical percentage change from the initial Index level to the hypothetical final Index level; · the hypothetical maturity payment amount per security; and · the hypothetical total rate of return to beneficial owners of the securities. The figures below are rounded for ease of analysis and for purposes of illustration only. The actual maturity payment amount will depend on the actual final Index level as determined by the calculation agent as described in this pricing supplement. PS-5 A knock-in event occurs on the valuation date A knock-in event has not occurred Hypothetical final Index level Percentage change from the initial Index level to the hypothetical final Index level Hypothetical return on Growth Securities at maturity Hypothetical payment on Growth Securities at maturity Hypothetical return on Growth Securities at maturity Hypothetical payment on Growth Securities at maturity(1) -75.00% -75.00% NA NA -70.00% -70.00% NA NA -65.00% -65.00% NA NA -60.00% -60.00% NA NA -55.00% -55.00% NA NA -50.00% -50.00% NA NA -45.00% -45.00% NA NA -40.00% -40.00% NA NA -35.00% NA NA 0.00% -30.00% NA NA 0.00% -25.00% NA NA 0.00% -20.00% NA NA 0.00% -15.00% NA NA 0.00% -10.00% NA NA 0.00% -5.00% NA NA 0.00% 0.00% NA NA 0.00% 5.00% NA NA 6.00% 10.00% NA NA 12.00% 15.00% NA NA 18.00% 20.00% NA NA 24.00% 25.00% NA NA 30.00% 30.00% NA NA 36.00% 35.00% NA NA 42.00% 40.00% NA NA 48.00% 45.00% NA NA 54.00% 50.00% NA NA 60.00% 55.00% NA NA 66.00% 60.00% NA NA 72.00% 65.00% NA NA 78.00% 70.00% NA NA 84.00% 75.00% NA NA 90.00% (1) Based on the Participation Rate of 120.00%. This is the knock-in level. This is the initial Index level. PS-6 The following graph sets forth the return at maturity for a range of hypothetical final Index levels, based on the Participation Rate of 120.00% and the initial Index level of 11,010.90. Return Profile of Growth Securities with Contingent Downside Protection vs. the Index Who should or should not consider an investment in the securities? We have designed the securities for investors who seek exposure to the Index, who believe that the Index level will increase over the term of the securities and who want to participate in the possible 120% appreciation of the Index (measured by the percentage change in the level of the Index based on the final Index level relative to the initial Index level), who understand that, if the final Index level is less than the initial Index level and a knock-in event occurs on the valuation date, they will lose money on their investment in proportion to the percentage decline in the level of the Index; and who are willing to hold their securities until maturity.
